752 N.W.2d 469 (2008)
In re Steven TROY, a legally incapacitated person
Rosemary Reed, Respondent-Appellant,
v.
Robin Leary and Michael Troy, Petitioners-Appellees.
Docket No. 136164. COA No. 279852.
Supreme Court of Michigan.
July 23, 2008.
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the February 27, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case to the Court of Appeals for consideration as on leave granted.